DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “several contact surfaces” and “a holder.”  It is not clear if these elements are in addition to the first and second contact surfaces and the holder recited in claim 1 or are intended to identify additional elements.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (5,027,795).  With respect to claim 1, Kato discloses a backrest for a device driven by pedals (i.e. a vehicle is commonly driven by a gas pedal and brake pedal) comprising: a holder (9) for fastening to the  by a distance (see Figure 2) for supporting a [person o[operating the device; wherein each of the first (2) and second (2) contact surfaces has a surface of a sphere or a roller and is rotatably mounted on a support  (1a) for movement around a horizontal axis at a central portion of each of the first and second contact surfaces.  With respect to claim 3, the distance can be set (i.e. within the frame work (1)) so as to be capable of fixing the first and second contact surfaces relative to each other.  With respect to claim 4, the first and second contact surfaces are arranged on both side of the holder.  With respect to claim 10, the support has a saddle fastening means (9a) capable of being fastened to a saddle.  With respect to claim 13, the backrest has several contact surfaces (2) and a holder (9) between these contact surfaces.  With respect to claim 19, further comprising a transmitter (6) which transmits an indication of pressure upon the contact surfaces to a heater coil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17, 18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kato (5,027,795) in view of Mabie (4,466,660).  As disclosed above, Kato reveals all claimed elements with the exception of a saddle.  Mabie teaches a motor cycle, including a light and a saddle cover with an articulate backrest 36.  It would be obvious to mount the massage device, disclosed by Kato, on any backrest given that the massage deice is portable and adjustable.  Mounting the massage device on the backrest taught by Mabie would require only routine experimentation and would be obvious to try to improve the seating comfort of the motorcycle operator.

Allowable Subject Matter
Claims 5-9, 12 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment filed on 13 December 2021 has been considered in its entirety.  Applicant’s arguments with respect to Lee, Schenck and Chen are moot in view of the new grounds of rejection set forth above.  In light of Applicant’s amendment, the Examiner updated her search and has updated her rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636